United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bluebell, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1260
Issued: January 28, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2009 appellant filed a timely appeal from a February 13, 2009 schedule
award decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant has more than one percent impairment of the right
upper extremity, for which she received a schedule award; and (2) whether she sustained a
ratable impairment of the right lower extremity.
On appeal, appellant’s attorney, contends that the Office erred by relying on the opinion
of the impartial medical examiner as it was conflicting and poorly rationalized. He requests that
the Office appoint a second impartial medical examiner.

FACTUAL HISTORY
This is the second appeal before the Board. In a February 25, 2008 decision,1 the Board
set aside a February 23, 2007 Office decision, which found one percent impairment of the right
arm. The Board found that the Office improperly relied on the opinion of Dr. Kevin Hanley, a
Board-certified orthopedic surgeon and second opinion physician, instead of the opinion of
Dr. Barry Snyder, a Board-certified orthopedic surgeon and impartial medical examiner. The
Board remanded the case for the Office to obtain a supplemental report from Dr. Snyder
addressing the extent of any permanent impairment of the right upper and lower extremities. The
law and the facts of the case are incorporated by reference.
In a February 28, 2008 letter, the Office requested that Dr. Snyder submit a supplemental
report on whether the right upper extremity impairments he noted on examination were related to
an accepted right shoulder strain, basal fracture of the first metacarpal of the right thumb, right
elbow contusion and right knee contusion. It also asked him to assess any impairment of the
right lower extremity. Dr. Snyder was asked to refer to specific tables and grading schemes of
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter, “A.M.A., Guides”).2
In an August 15, 2008 report, Dr. Snyder opined that the accepted March 25, 2003
injuries were all self-limiting and resolved by mid May 2003. He noted that appellant sustained
a proximal phalanx fracture of the right thumb, not a first metacarpal fracture. The fracture
resolved without “significant impairment of motion” or pain at the fracture site. Dr. Snyder
diagnosed a resolved right shoulder sprain/sprain, with stiffness and acromioclavicular
degeneration unrelated to the accepted injuries. He opined that the right knee and elbow
contusions resolved without residuals. Dr. Snyder explained that the impairments noted in his
previous reports related only to “preexisting degenerative disease and obesity. He stated that
according to the A.M.A., Guides, appellant had no permanent impairment of the right upper or
lower extremity.
By decision dated August 22, 2008, the Office found that appellant sustained no greater
than a one percent impairment of the right upper extremity and no impairment to the right lower
extremity. It found that Dr. Snyder’s opinion was sufficiently rationalized to represent the
weight of the medical evidence.
By letter dated August 26, 2008, appellant requested an oral hearing, held December 17,
2008 by video conference. Appellant, through her attorney, contended that Dr. Snyder’s opinion
was conflicting and poorly rationalized. Counsel requested that the Office appoint a new
impartial medical specialist as Dr. Snyder did not clarify his opinion as requested.
By decision dated and finalized February 13, 2009, an Office hearing representative
affirmed the Office’s August 26, 2008 decision, finding that appellant did not have more than
one percent impairment of the right upper extremity. The hearing representative found that
1

Docket No. 07-2096 (issued February 25, 2008).

2

The Office contacted Dr. Snyder several times from May 22 to July 29, 2008 requesting that he submit his
report.

2

Dr. Snyder’s opinion as impartial medical examiner was entitled to the weight of the medical
evidence as he “clearly and with medical rationale has indicated [appellant] not to possess any
permanent partial impairment of the right upper or lower extremities as a result of the
employment injuries sustained on March 25, 2003.”
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act3 provide for
compensation to employees sustaining impairment from loss or loss of use of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a mater which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office as a standard for
evaluation of schedule losses and the Board has concurred in such adoption.4
The standards for evaluation the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.5 Chapter 16 of
the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedures for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation, or
loss of strength.6 Chapter 17 of the A.M.A., Guides sets forth the grading schemes and
procedures for evaluating impairments of the lower extremities.7
Section 8123(a) of the Act provides that when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.8 When there
are opposing medical reports of virtually equal weight and rationale, the case must be referred to
an impartial medical specialist, pursuant to section 8123(a), to resolve the conflict in the medical
evidence.9
When the Office secures an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the opinion from the specialist requires
clarification or elaboration, the Office has the responsibility to secure a supplemental report from

3

5 U.S.C. §§ 8101-8193.

4

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

5

See Paul A. Toms, 28 ECAB 403 (1987).

6

A.M.A., Guides, Chapter 16, “The Upper Extremities,” pp. 433-521 (5th ed. 2001).

7

Id. at Chapter 17, “The Lower Extremities,” pp. 523-561 (5th ed. 2001).

8

5 U.S.C. § 8123(a); Robert W. Blaine, 42 ECAB 474 (1991).

9

Delphia Y. Jackson, 55 ECAB 373 (2004).

3

the specialist for the purpose of correcting a defect in the original report.10 If the specialist is
unwilling or unable to clarify or elaborate on his or her opinion as requested, the case should be
referred to another appropriate impartial medical specialist.11 Unless this procedure is carried
out by the Office, the intent of section 8123(a) of the Act12 will be circumvented when the
impartial specialist’s medical report is insufficient to resolve the conflict of medical evidence.13
ANALYSIS
Appellant claimed a schedule award for permanent impairment of the right upper and
lower extremities caused by an accepted right shoulder strain, right thumb fracture, right elbow
contusion and right knee contusion. Dr. David Weiss, an attending osteopath, found 27 percent
impairment of the right arm and 11 percent impairment of the right leg due to the accepted
injuries. Dr. Hanley, a Board-certified orthopedic surgeon and second opinion physician, found
one percent impairment of the right upper extremity and no impairment of the right leg. The
Office found that a conflict of medical opinion arose between Dr. Weiss and Dr. Hanley. It
properly referred appellant to Dr. Snyder, a Board-certified orthopedic surgeon, to resolve the
conflict.
Dr. Snyder originally submitted a December 23, 2005 report finding seven percent
impairment of the right upper extremity due to restricted shoulder motion. He changed his
opinion in an August 7, 2006 report, finding no impairment related to the accepted injuries. The
Office requested that Dr. Snyder clarify his opinion regarding the nature and extent of any
permanent impairment with specific references to the A.M.A., Guides.
Dr. Snyder submitted an August 15, 2008 supplemental report. He opined that any
impairment he noted previously was due to obesity and preexisting degenerative disease.
However, Dr. Snyder did not adequately explain the basis for this distinction in causing
impairment. This lack of rationale diminishes the probative value of his opinion.14 Dr. Snyder
stated that the right knee contusion had resolved, but did not provide a detailed assessment of the
right lower extremity as the Office requested. He stated that appellant had no “significant
impairment of motion” of the right thumb, indicating that there was some limitation present.
However, Dr. Snyder did not provide range of motion measurements or refer to a specific
grading element of the A.M.A., Guides. The Office instructed Dr. Snyder to utilize the A.M.A.,
Guides in assessing the percentages of any permanent impairment. Dr. Snyder did not do so. He
failed to provide a rationalized clarification of his medical opinion. The reports of Dr. Snyder
are insufficient to resolve the conflict in medical opinion.15

10

Harry T. Mosier, 49 ECAB 688 (1998).

11

Guiseppe Aversa, 55 ECAB 164 (2003).

12

5 U.S.C. § 8123(a).

13

Harold Travis, 30 ECAB 1071 (1979).

14

Richard A. Neidert, 57 ECAB 474 (2006).

15

Guiseppe Aversa, supra note 11.

4

If an impartial medical specialist is unable to clarify his opinion as requested, the case
should be referred to another appropriate impartial medical specialist.16 Dr. Snyder was unable
to clarify his report as requested. The case will be remanded to the Office for appointment of a
new impartial medical examiner to resolve the conflict of medical opinion. Following this and
any other development deemed necessary, the Office shall issue an appropriate decision in the
case.
CONCLUSION
The Board finds that the case is not in posture for a decision due to an unresolved conflict
in medical opinion.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 13, 2009 is set aside and the case remanded to the
Office for additional development consistent with this decision.
Issued: January 28, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Id.

5

